Citation Nr: 1733116	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  16-39 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Army from August 1977 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in relevant part, denied entitlement to service connection for a skin condition.  The Veteran filed a Notice of Disagreement specifically with respect to the issue of the skin condition in May 2015.  A Statement of the Case was issued in July 2016.  The Veteran filed his Substantive Appeal in August 2016.

The Veteran did not indicate that he requested a hearing in his Substantive Appeal; however, his representative stated that a hearing was requested in their Appellate Brief.  The Veteran's representatives withdrew the request for a hearing in an August 2017 statement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's claimed skin condition was not incurred in or otherwise related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran was not afforded a VA examination or medical opinion for his claim of entitlement to service connection for a skin condition.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.
Aside from the Veteran's bare assertion that his skin condition is related to the lymph nodes noted in service treatment records, the medical evidence of record does not in any way suggest that a potential skin condition is related to active duty service.  In this particular case, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met for the claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters, 601 F. 3d at 1278.

II.  Service Connection

The Veteran contends that he is entitled to service connection for a skin condition. 

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran points to entries in his service treatment records that indicate "knots" under his skin.  In August 1977, the Veteran visited medical for hay fever and a cold that lasted approximately one week.  The complaints included "knots" on the back of the neck and under his arms.  He was assessed with a drug reaction.  In November 1977, the Veteran complained of "knots" behind his ear and under his arm, which were identified as lymph nodes.  Later that month, the Veteran returned to medical with the same complaint.

The Veteran's post-service VA Medical Center (VAMC) records do not reflect a diagnosis of a skin condition.  The Veteran has two prescriptions on record that are applied topically to the skin.  However, a physical examination in July 2014 did not note any skin conditions, lesions, or rashes.

For the following reasons, the Board finds that the Veteran's skin condition was not incurred in or otherwise related to active duty service.

At the outset, it is unclear that the Veteran has a present diagnosis of a skin condition.  His VAMC records do not reflect a concrete diagnosis.  However, he is prescribed two topical treatments for a generic skin condition according to his medications list as of August 2014.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that he has a present skin condition.

Unfortunately, evidence of record fails to establish an in-service event or injury.  The Veteran had multiple entries in service regarding "knots" on the back of his neck and under his arms.  These "knots" were identified as lymph nodes.  There was no diagnosis of a skin condition during active duty service.  Post-service medical records do not associate onset of any claimed skin condition with service.

The only opinion of record regarding the association between the Veteran's skin condition and active duty service is that of the Veteran.  The Veteran points to service treatment records that mention repeated instances of lymph node complications, but do not indicate a skin condition.  The Veteran is also not competent to draw a medical nexus between the lymph nodes noted in service, and his present skin condition.  Subsequent medical records similarly fail to provide a nexus between the Veteran's active duty service and his skin condition.  At most, the records demonstrate that he has two active prescriptions over 30 years after service.  

The Board recognizes that the Veteran believes he may suffer from a skin condition related to service.  In adjudicating a claim, the Board must assess the competence and credibility of the evidence, to include statements made by the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  Barr, 21 Vet. App. at 307-08.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

In the present case, the probative evidence of record weighs against a finding of a skin condition related to active duty service.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for a skin condition must be denied.


ORDER

Entitlement to service connection for a skin condition is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


